internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br4 - plr-118336-00 date date distributing controlled acquired x date a date b this letter responds to your date request for a supplement to our prior letter_ruling dated date plr-102034-97 issued as plr the prior letter_ruling the legend abbreviations summary of facts proposed transaction representations and caveats appearing in the prior letter_ruling are incorporated by reference the prior letter_ruling addresses a distribution of controlled stock by distributing under sec_355 of the internal_revenue_code the spin-off followed by a merger of acquired into controlled the merger the spin-off and merger were completed on date a in preparation for these transactions controlled had recapitalized its single class of common_stock into class a common_stock and class b common_stock the first recapitalization the class a stock was distributed to the distributing shareholders in the spin-off and the class b stock was issued to the acquired shareholders in the merger on completion of the merger the class a stock held by distributing shareholders represented percent of the power to vote for directors and x percent of the value of the resulting corporation taxpayer the class b stock held by former acquired shareholders represented the remaining vote and value on all matters other than voting for directors the two classes have an equal vote supplemental facts second recapitalization to obtain the prior letter_ruling controlled represented that plr-118336-00 the managements of controlled and acquired have no plan or intention to propose or support any plan of recapitalization or amendment to controlled’s organic documents or other action providing for i the conversion of shares of any class of controlled stock into a different class of controlled stock ii any change in the absolute or relative voting rights of any class of controlled stock from the rights existing at the time of the controlled spin-off iii any change in the manner of election or duties and responsibilities of the controlled board_of directors from those existing at the time of the controlled spin-off or iv any_action having an effect similar to i ii or iii taxpayer now asks that it be allowed to recapitalize the class a stock and class b stock into one class of common_stock the second recapitalization without affecting the prior letter_ruling in support of this request taxpayer states that i the representation in the prior letter_ruling set forth above was true when made ii the second recapitalization would be conditioned on shareholder approval by the two classes voting separately iii more than three years would separate the spin-off from the second recapitalization iv at the time of the first recapitalization there were no understandings arrangements agreements or substantial negotiations regarding any post-spin-off merger change to the first recapitalization and v there has been a significant and unanticipated change in market and business conditions following the spin-off that requires the second recapitalization reverse_stock_split in the prior letter_ruling distributing represented that there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 to avoid the administrative inconvenience caused by having to communicate with a large number of small shareholders taxpayer now proposes to distribute cash to those holding fewer than shares of class a or class b stock in exchange for their shares the mechanism used would be a 20-to-1 reverse_stock_split followed by a to-1 forward stock split the reverse forward split in this regard taxpayer represents that the reverse forward split is expected to result in the cash-out of less than one percent of the stock of taxpayer a publicly traded corporation based on registered shareholder ownership profiles as of date b and reasonable assumptions about the ownership profiles of shareholders owning in street_name there is no reason to expect material changes in these profiles before the reverse forward split plr-118336-00 supplemental rulings based solely on the information and representations submitted in the original and supplemental ruling requests we rule that the second recapitalization will not affect the rulings contained in the prior letter_ruling compare 338_us_451 and revrul_96_30 1996_1_cb_36 with 324_us_331 the reverse forward split will not affect the rulings contained in the prior letter_ruling compare sec_4 b of revproc_96_30 1996_1_cb_696 describing permitted open market repurchases caveats we express no opinion on the federal_income_tax treatment of the transactions proposed in this supplemental request under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion on the federal_income_tax consequences of the second recapitalization or the reverse forward split beyond the rulings given above procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in either or both of the proposed transactions should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction or transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to each of the authorized taxpayer representatives by wayne t murray sincerely associate chief_counsel corporate senior technician reviewer branch
